Opinion filed September 25, 2020




                                       In The


        Eleventh Court of Appeals
                                   ________________

                  Nos. 11-20-00183-CR, 11-20-00184-CR,
                   11-20-00185-CR, & 11-20-00186-CR
                                   ________________

                     GERARDO RIVAS JR., Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 183rd District Court
                           Harris County, Texas
        Trial Court Cause Nos. 1632180, 1632178, 1632179, & 1673098


                     MEMORANDUM OPINION
      Appellant has filed a motion to dismiss in these four appeals. In each motion,
Appellant states that he no longer desires to pursue his appeals from the trial court’s
orders denying bail because the trial court has now set a bond in these cases.
Appellant acknowledges that the sole issue in each appeal is now moot, and he
requests that the appeals be dismissed. In accordance with TEX. R. APP. P. 42.2, the
motions are signed by Appellant and his counsel.
        The motions are granted, and the appeals are dismissed.


                                                                   PER CURIAM


September 25, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2